TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00009-CV


Katherine Garcia Lucero, Individually and on Behalf of All Others Similarly Situated,
Appellant

v.

National Western Life Insurance Company, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-00-00704, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		The parties to this appeal have filed a joint motion requesting that the cause be
remanded to the district court for an agreed dismissal with prejudice, pursuant to a settlement
agreement.  See Tex. R. App. P. 42.1(a)(2)(B).  We set aside the trial court's judgment without
regard to the merits and remand the case to the trial court for rendition of judgment in accordance
with the parties' agreement.

						__________________________________________
						Diane Henson, Justice
Before Justices Patterson, Puryear and Henson
Vacated and Remanded
Filed:   March 14, 2008